DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-20 filed on December 29, 2021 are pending, claim 1 is amended, claims 2-20 are new.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) and certified copy of paper required by 37 CFR 1.55 is received.
This application discloses and claims only subject matter disclosed in prior application no 15/548,634, filed August 03 2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 04, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Claim Objections
Claims 1 are objected to because of the following informalities:  
Claim refers to signal strength signal in line 14, should read as “...the received signal strength signal…”. Claim 8 is objected with the same rationale.
Claim 15 recites “...infrastructure...“ in line 18 should read as “...infrastructure equipment...“.
Claim 19 recites “the transmitter circuitry to to measure ...“ in line 2-3  should read as “the transmitter circuitry to measure ...“.
 Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-5 of U.S. Patent No. 10,405,257 in view of Kaur. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Instant Application
U.S. Patent No. 10,405,257
1 & 8. Circuitry / method for an infrastructure equipment forming part of a mobile communications network, the circuitry being configured to: 
transmit signals to one or more communications devices via a wireless access interface within a radio coverage area of the infrastructure equipment (claim 2),
receive signals from the one or more communications devices via the wireless access interface within the radio coverage area of the infrastructure equipment (claim 2), 
transmitting or receiving the signals via the wireless access interface to transmit or to receive data represented by the signals (claim 2);
receiving an indication, from each of one or more in-coverage communications
devices, of a measured signal strength signal of one or more signals transmitted by an out-of-coverage communications device and received by the in-coverage communications devices (claim 5), wherein the signals transmitted by the out-of-coverage communications device having been transmitted via predetermined communications resources of the wireless access interface according to a device-to-device communications protocol (claim 2), the out-of-coverage communications device and the one or more in-coverage communications device forming a group of communications devices which communicate using the device-to-device communications protocol; and
based upon the indication of the received signal strength received from each of the
one or more in-coverage communications devices, selecting one of the in-coverage
communications devices to act as a relay node for the out-of-coverage  communications device in accordance with predetermined conditions (claim 3).


2. A communications device, comprising:
a transmitter configured to transmit signals to one or more other communications devices via a wireless access interface in accordance with a device-to-device communications 
protocol and configured to transmit signals via the wireless access interface to an infrastructure equipment of a mobile communications network when within a radio coverage area of the infrastructure equipment,
a receiver configured to receive signals from the one or more other  communications devices via the wireless
access interface in accordance with the device-to-device communications protocol and to receive signals via the wireless access interface from the infrastructure equipment of the mobile communications network when within the radio coverage area of the infrastructure equipment, and 
a controller for controlling the transmitter and the receiver to transmit or to receive the signals via the wireless access interface to transmit or to receive data represented by the signals, and the transmitter and the receiver are  configured with the controller to receive the signals representing data transmitted by an out-of-coverage communications device which is not able to transmit signals to the infrastructure equipment,
to transmit the signals representing the data received from the out-of-coverage communications device to the infrastructure equipment, or 
to receive the signals from the infrastructure equipment representing the data for the out-of-coverage communications device, and
to transmit signals to the out-of-coverage communications device, the communications device acting as
an active relay node for the out-of-coverage communications device, wherein the signals received by
the receiver from the out-of-coverage communications device and the signals transmitted by the communications
device to the out-of-coverage communications device have been transmitted via predetermined communications resources of the
wireless access interface according to the device-to-device communications protocol, the signals transmitted by the out-of-coverage communications device and the communications device including a unicast identifier which identifies the one-to-one connection between the communications device and the out-of-coverage communication device, and
wherein the communications device stops being the active relay node for the out-of-coverage communications device and is replaced by one of the other in-coverage
communications devices when a received signal strength of the signals transmitted by the out-of-coverage communications device and received by the other
in-coverage communications device exceeds the received signal strength of the signals received by the
communications device.
2 & 9. The circuitry / method for the infrastructure equipment as claimed in Claim 1, wherein the signals transmitted by the out-of-coverage communications device include an identifier identifying a connection between the out-of- coverage communications device and the communications, the identifier including a unicast identifier which identifies a connection between the communications device and the in-coverage communications device acting as an active relay node (claim 2).
3. The communications device as claimed in claim 2, wherein the controller is configured in combination with the
receiver and the transmitter to measure a signal strength of one or more signals
transmitted by the out-of-coverage communications device, and
to transmit an indication of the measured signal strength to the infrastructure equipment for the infrastructure
equipment to determine whether the predetermined conditions are satisfied for replacing the active relay node with the other in-coverage communications
devices.
3 & 10. The circuitry / method for the infrastructure equipment as claimed in Claim 1,
wherein the signals transmitted by the out-of-coverage communications device include an identifier identifying a connection between the out-of-coverage communications device and the communications, the identifier including a group identifier for the group of  communications devices comprising the communications device and the one or more in-coverage communications devices.
4. The communications device as claims in claim 2, wherein the controller is configured in combination with the receiver and the transmitter to measure a signal strength of one or more signals transmitted by the out-of-coverage communications device,
to compare the signal strength with a predetermined threshold and subject to predetermined conditions, 
to transmit an indication of the measured signal strength to the infrastructure equipment, the predetermined conditions including whether the signal strength received by the communications device of the signals has fallen below the predetermined threshold.
4 & 11. The circuitry / method for the infrastructure equipment as claimed in claim 1, ,wherein the circuitry is further configured to in response to selecting the one of the in-coverage communications devices to act as a relay node for the out-of-coverage communications device, transmit an indication that the one of the in-coverage communications devices is to act as the active relay node (claim 5).
5 & 12. The circuitry / method for the infrastructure equipment as claimed in Claim 4, wherein the circuitry is further configured to, in response to transmitting the indication that the communications device is to act as the active relay node (claim 2), receive, from the communications device, the signals representing the data received from the out-of-coverage communications device, or transmit the signals representing the data fix the out-of-coverage communications device, and
receive the signals to the out-of-coverage communications device (claim 2).
6 & 13. The communications device as claimed in Claim 1, wherein the
predetermined conditions include that the received signal strength of the signals transmitted by the out-of-coverage communications device and received by the other in-coverage communications device exceeds the received signal strength of the signals received by the
communications device (claim 2).
7 & 14. The communications device as claimed in Claim 1, wherein the predetermined conditions include whether the signal strength received by the in-coverage communications device acting as the relay node for the signals transmitted or received by the out-of-coverage communications device has fallen below a predetermined threshold (claim 4).
5. The communications device as claimed in claim 2, wherein the controller is configured in combination with the receiver and the transmitter to receive from, the infrastructure equipment an indication, that one of the other in-coverage communications devices has been selected to be the active relay node in place of the communications device, and in response to the received indication that one of the other in-coverage communications devices is to act as the active relay node for the out-of-coverage communications device, to stop transmitting the signals representing the data received from the out-of-coverage communications device, and
strength of the signals transmitted by the out-of-coverage communications device and received by the other in-coverage communications device exceeds the received signal strength of the signals received by the communications device, and  
to receive the signals representing the data transmitted by the out-of-coverage communications device to the selected other in-coverage communications device,
to measure the signal strength of the received signals, and
to transmit the indication of the received signal strength to the infrastructure equipment, so that the infrastructure can select the communications device as the active relay node subject to the predetermined conditions.
15. Circuitry for a communications device, comprising:
transmitter circuitry configured to transmit signals to one or more other
communications devices via a wireless access interface in accordance with a device-to-device communications protocol and to transmit signals via the wireless access interface to an infrastructure equipment of a mobile communications network when within a radio coverage area of the infrastructure equipment (claim 2);
receiver circuitry configured to receive signals from the one or more other
communications devices via the wireless access interface in accordance with the
device-to-device communications protocol and to receive signals via the wireless
access interface from the infrastructure equipment of the mobile communications
network when within the radio coverage area of the infrastructure equipment (claim 2), and
controller circuitry for controlling the transmitter circuitry and the receiver
circuitry to transmit or to receive the signals via the wireless access interface to transmit or to receive data represented by the signals (claim 2), and 
the transmitter circuitry and the receiver circuitry are configured with the controller circuitry to receive the signals representing data transmitted by an out-of-coverage communications device which is not able to transmit signals to the infrastructure (claim 2);
transmit the signals representing the data received from the out-of-coverage
communications device to the infrastructure equipment, or receive the signals from the infrastructure equipment representing the data for the out-of-coverage communications device (claim 2), and
transmit the signals to the out-of-coverage communications device, the
communications device acting as an active relay node for the out-of-coverage
communications device (claim 2), wherein the signals received by the receiver from the out-of-coverage communications device and the signals transmitted by the
communications device to the out-of-coverage communications device have
been transmitted via predetermined communications resources of the wireless
access interface according to the device-to- device communications protocol (claim 2),
the signals transmitted by the out-of-coverage communications device and the
communications device including an identifier which identifies the signals to
the communications device (claim 2).



16. The circuitry of claim 15, wherein the identifier is a group identifier for the group of communications devices comprising the communications device and the one or more in-coverage communications devices.

17. The circuitry of claim 16, wherein subject to predetermined conditions the communications device stops being the active relay node for the out-of-coverage
communications device and is replaced by one of the other in-coverage communications devices (claim 2).

18. The circuitry of claim 17, wherein the controller circuitry is configured in
combination with the receiver circuitry and the transmitter circuitry to
measure a signal strength of one or more signals transmitted by the out-of-coverage communications device (claim 2); and
transmit an indication of the measured signal strength to the infrastructure
equipment for the infrastructure equipment to determine whether the predetermined conditions are satisfied for replacing the active relay node with the other in-coverage communications devices (claim 2).

19. The circuitry of claim 17, wherein the controller circuitry is configured in combination with the receiver circuitry and the  transmitter circuitry to
to measure a signal strength of one or more signals transmitted by the out-of-coverage communications device (claim 2);
compare the signal strength with a predetermined threshold (claim 4); and
subject to predetermined conditions, transmit an indication of the measured
signal strength to the infrastructure equipment, the predetermined conditions including whether the signal strength received by the communications device of the signals has fallen below the predetermined threshold (claim 4).

20. The circuitry of claim 17, wherein the controller circuitry is configured in combination, with the receiver circuitry and the transmitter circuitry to receive, from the infrastructure equipment, an indication that one of the other
in-coverage communications devices has been selected to be the active relay node in place of the communications device (claim 3);
in response to the received indication that one of the other in-coverage
communications devices is to act as the active relay node for the out-of-coverage
communications device, to stop transmitting the signals representing the data received from the out-of-coverage communications device (claim 5), and
receive the signals representing the data transmitted by the out-of-coverage
communications device to the selected other in-coverage communications device (claim 5),
measure the signal strength often received signals (claim 3), and
transmit the indication of the received signal strength to the infrastructure 
equipment so that the infrastructure can select the communications device as the
active relay node subject to the predetermined conditions (claim 3).



Claim. Kaur discloses a group ID of WTRU in Col. 29 line 38-42.
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified relay communication disclosed by claims 2-5 of Patent No. 10,405,257 and preconfigured resource disclosed by Kaur with a motivation to make this modification in order to improve Prose connection (Kaur, Col. 25 line 5-7).	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoglund et al.(US 2017/0223753 A1, hereinafter "Hoglund") in view of Kaur et al. (US 10,531,365 B2, provisional 62/103,908,  hereinafter "Kaur").
Regarding claim 1, Hoglund discloses circuitry for an infrastructure equipment forming part of a mobile communications network (Hoglund, Fig. 1 network node 110 (i.e. infrastructure equipment)), the circuitry being configured to transmit signals to one or more communications devices via a wireless access interface within a radio coverage area of the infrastructure equipment (Hoglund, Fig. 1 & 8 802 [0035, 0143] at least one relay device 122, 123 are located within the cell 115. While a relay station and a relay device 122, 123 both serve the function of relaying data between a communication device 121 and a network node 110, a relay device 122, 123 is different from a relay station in nature, a transmitting module 802 configured to, transmit an acknowledgement message to the first relay device 122), 
receive signals from the one or more communications devices via the wireless access interface within the radio coverage area of the infrastructure equipment (Hoglund, Fig. 1 & 8 801  [0143] at least one relay device 122, 123 are located within the cell 115. While a relay station and a relay device 122, 123 both serve the function of relaying data between a communication device 121 and a network node 110, a relay device 122, 123 is different from a relay station in nature, a receiving module 801 configured to, receive a control message from a first relay device 122 indicating that the first relay device 122 is able to serve as a relay between a communication device 121 and the network node 110), and
transmit or receive the signals via the wireless access interface to transmit or to receive data represented by the signals (Hoglund, [0036] at least one relay device 122, 123 are both configured to communicate within the radio communications network 100 via the network node 110 over a radio link when present in the cell 115 served by the network node 110), 
receive an indication, from in-coverage communications device of a measured signal strength signal of one or more signals transmitted by an out-of-coverage, communications device and received by the in-coverage communications devices (Hoglund, [0112, 0114] the network node 110 receives a control message from a first relay device 122 indicating that the first relay device 122 is able to serve as a relay between a communication device 121 and the network node 110, at least one property of the first relay device 122 and/or at least one property of a link between the first relay device 122 and the network node 110 relates to one or more of: a signal strength and/or a channel quality between the communication device 121 and the relay device 122, 123. For example, the relay device 122, 123 may perform the transmission when the signal strength and/or channel quality of the received request is above a determined threshold), the out-of-coverage communications device and the one or more in-coverage communications device forming a group of communications devices which communicate using the device-to-device communications protocol, and based upon the indication of the received signal strength received from each of the one or more in-coverage communications devices, select one of the in-coverage communications devices to act as a relay node for the out-of-coverage communications device in accordance with predetermined conditions (Hoglund, [0114-115, 124-125] a group assignment of the first relay device 122. Here, similar considerations may be taken by the network node 110 as described above for the relay device 122, 123 in view of the group assignment of the relay device 122, 123. a group assignment of the communication device 121. Here, similar considerations may be taken by the network node 110 as described above for the communication device 121 and/or the relay device 122, 123 in view of the group assignment of the communication device 121; the network node 110 may then determine that the first relay device 122 is to serve as a relay between the communication device 121 and the network node 110 based on at least one property of the first relay device 122 and/or at least one property of a link between the first relay device 122 and the  network node 110, at least one property of the first relay device 122 and/or at least one property of a link between the first relay device 122 and the network node 110 relates to one or more of: a signal strength or a channel quality).
Hoglund does not explicitly disclose wherein the signals transmitted by the out-of-coverage communications device having been transmitted via predetermined communications resources of the wireless access interface according to a device-to-device ice communications protocol.
Kaur from the same field of endeavor discloses wherein the signals transmitted by the out-of-coverage communications device having been transmitted via predetermined communications resources of the wireless access interface according to a device-to-device communications protocol, the out-of-coverage communications device and the one or more in-coverage communications device forming a group of communications devices which communicate using the device-to-device communications protocol (Kaur, Col. 32 line 55-59 a relay may start forwarding the data to remote WTRUs as per previous scheduling information (i.e. predetermined communications resources) that was sent to the remote WTRUs, or using preconfigured resources for ETWS data transmission as well as Col. 31 line 19-25 This TMGI Broadcast Announcement may be implemented either using ProSe
one-to-many Direct Communication with a Group ID that is particularly dedicated for control messages meant for ProSe WTRUs who are subscribed to MBMS via ProSe WTRU NW relays).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified relay communication disclosed by Hoglund and preconfigured resource disclosed by Kaur with a motivation to make this modification in order to improve Prose connection (Kaur, Col. 25 line 5-7).
Regarding claim 2, Hoglund does not explicitly disclose wherein the signals transmitted by the out-of-coverage communications device include an identifier identifying a connection between the out-of-coverage communications device and the communications, the identifier including a unicast identifier which identifies a connection between the communications device and the in-coverage communications device acting as an active relay node. 
Kaur from the same field of endeavor discloses wherein the signals transmitted by the out-of-coverage communications device include an identifier identifying a connection between the out-of-coverage communications device and the communications, the identifier including a unicast identifier which identifies a connection between the communications device and the in-coverage communications device acting as an active relay node (Kaur, Col. 32 line 54-57, 58-63 a relay may start forwarding the data to remote WTRUs as per previous scheduling information that was sent to the remote WTRU; The transmission may occur over a broadcast channel using a well-known address (e.g., L2 address, IP address) as the destination address, or it may occur via unicast transmission to remote WTRUs that may have subscribed with the relay WTRU to get this information).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified relay communication disclosed by Hoglund and unicast identifier disclosed by Kaur with a motivation to make this modification in order to improve Prose connection (Kaur, Col. 25 line 5-7).	
Regarding claim 3, Hoglund discloses wherein the signals transmitted by the out-of-coverage communications device include an identifier identifying a connection between the out-of-coverage communications device and the communications, the identifier including a group identifier for the group of communications devices comprising the communications device and the one or more in-coverage communications devices (Hoglund, [0093,0114] the network node 110 may then determine that the first relay device 122 is to serve as a relay between the communication device 121 and the network node 110 based on at least one property of the first relay device 122 and/or at least one property of a link between the first relay device 122 and the network node 110a group assignment (i.e. group ID) of the communication device 121) (Kaur, Col. 33 line 55-59 the data or application type received from the remote WTRU, the group ID that the remote WTRU belongs to, the signaling priority received from the remote WTRU, the identity of the remote WTRU (e.g., WTRU ID, ProSe WTRU ID, source L2 ID, and the like) ).
Regarding claim 4, Hoglund discloses wherein the circuitry is further configured to in response to selecting the one of the in-coverage communications devices to act as a relay node for the out-of-coverage communications device, transmit an indication that the one of the in-coverage communications devices is to act as the active relay node (Hoglund, [0114] the network node 110 may then determine that the first relay device 122 is to serve as a relay between the communication device 121 and the network node 110 based on at least one property of the first relay device 122 and/or at least one property of a link between the first relay device 122 and the network node 110).
Regarding claim 5, Hoglund discloses wherein the circuitry is further configured to, in response to transmitting the indication that the communications device is to act as the active relay node, receive, from the communications device, the signals representing the data received from the out-of-coverage communications device, or transmit the signals representing the data fix the out-of-coverage communications device, and receive the signals to the out-of-coverage communications device (Hoglund, [0010] These relay stations forwards all transmissions that is sent out by the radio base station, i.e. transmits all pilot signals, broad cast signals, etc., that is sent out by the radio base station, and thus in large functions like a micro radio base station with a wireless backhaul).
Regarding claim 6, Hoglund discloses wherein the predetermined conditions include that the received signal strength of the signals transmitted by the out-of-coverage communications device and received by the other in-coverage communications device exceeds the received signal strength of the signals received by the communications device (Hoglund, [0088] a signal strength and/or a channel quality between the communication device 121 and the relay device 122, 123. For example, the relay device 122, 123 may perform the transmission when the signal strength and/or channel quality of the received request is above a determined threshold).
	Regarding claim 7, Hoglund discloses wherein the predetermined conditions include whether the signal strength received by the in-coverage communications device acting as the relay node for the signals transmitted or received by the out-of-coverage communications device has fallen below a predetermined threshold (Hoglund, [0081] The relay device 122, 123 may also decide to reject, or not respond to, the request from communication device 121 if one, or both, of link “A” and link “B” does not 
have Sufficiently good link quality, i.e. above a threshold level).
Regarding claims 8-14, these claims recite "a method" that disclose similar steps as recited by circuitry for an infrastructure equipment of claims 1-7, thus are rejected with the same rationale applied against claims 1-7 as presented above.
Regarding claim 15, Hoglund discloses circuitry for a communications device (Hoglund, Fig. 7), comprising:
transmitter circuitry (Hoglund, Fig. 7 702) configured to transmit signals to one or more other communications devices via a wireless access interface in accordance with a device-to-device communications protocol and to transmit signals via the wireless access interface to an infrastructure equipment of a mobile communications network when within a radio coverage area of the infrastructure equipment (Hoglund, [0035, 69, 0137-0138] the relay device 122, 123 (i.e. within a radio coverage) appears as a peer device to the communication device 121 it is connected to, while also appearing as a terminal/communication device to the base station/network node 110 it is connected to, transmission of the request may be a Device-to-Device, D2D, communication initiated by the communication device 121. This may, for example, be performed by the communication device 121 being in a transmitting mode and transmitting D2D synchronization signals, D2DSS, in order to make the communication device 121 discoverable by the relay devices 122, 123 being in a receiving mode and capable of receiving the D2D synchronization signals);
receiver circuitry (Hoglund, Fig. 7 701) configured to receive signals from the one or more other communications devices via the wireless access interface in accordance with the device-to-device communications protocol and to receive signals via the wireless access interface from the infrastructure equipment of the mobile communications network when within the radio coverage area of the infrastructure equipment (Hoglund, [0035, 69, 0137-0138] the relay device 122, 123 (i.e. within a radio coverage) appears as a peer device to the communication device 121 it is connected to, while also appearing as a terminal/communication device to the base station/network node 110 it is connected to, transmission of the request may be a Device-to-Device, D2D, communication initiated by the communication device 121. This may, for example, be performed by the communication device 121 being in a transmitting mode and transmitting D2D synchronization signals, D2DSS, in order to make the communication device 121 discoverable by the relay devices 122, 123 being in a receiving mode and capable of receiving the D2D synchronization signals), and
controller circuitry (Hoglund, Fig. 7 710) for controlling the transmitter circuitry and the receiver circuitry to transmit or to receive the signals via the wireless access interface to transmit or to receive data represented by the signals, and the transmitter circuitry and the receiver circuitry are configured with the controller circuitry to receive the signals representing data transmitted by an out-of-coverage communications device which is not able to transmit signals to the infrastructure (Hoglund, [0080, 0109, 0137-0138] the relay device 122, 123 receives, from a communication device 121, a request to serve as a relay for the communication device 121; Then, the relay device 122, 123 transmits, to the communication device 121, a second acknowledgement message. ACK, indicating that the relay device 122, 123 is to serve as a relay between the communication device 121 and the network node 110):
transmit the signals representing the data received from the out-of-coverage communications device to the infrastructure equipment, or receive the signals from the infrastructure equipment representing the data for the out-of-coverage communications device (Hoglund, [0080, 0109] the relay device 122, 123 receives, from a communication device 121, a request to serve as a relay for the communication device 121; Then, the relay device 122, 123 transmits, to the communication device 121, a second acknowledgement message. ACK, indicating that the relay device 122, 123 is to serve as a relay between the communication device 121 and the network node 110), and 
transmit the signals to the out-of-coverage communications device, the communications device acting as an active relay node for the out-of-coverage communications device (Hoglund, [0109] Then, the relay device 122, 123 transmits, to the communication device 121, a second acknowledgement message. ACK, indicating that the relay device 122, 123 is to serve as a relay between the communication device 121 and the network node 110), the signals transmitted by the out-of-coverage communications device and the communications device including an identifier which identifies the signals to the communications device (Hoglund, [0065] based on a combination of factors and conditions. In some embodiments, the at least one condition may relate to one or more of: an identity of the communication device 121, may be used).
Hoglund does not explicitly disclose wherein the signals received by the receiver from the out-of-coverage communications device and the signals transmitted by the communications device to the out-of-coverage communications device have been transmitted via predetermined communications resources of the wireless access interface according to the device-to- device communications protocol.
Kaur from the same field of endeavor discloses wherein the signals received by the receiver from the out-of-coverage communications device and the signals transmitted by the communications device to the out-of-coverage communications device have been transmitted via predetermined communications resources of the wireless access interface according to the device-to- device communications protocol (Kaur, Col. 32 line 55-59 a relay may start forwarding the data to remote WTRUs as per previous scheduling information that was sent to the remote WTRUs, or using preconfigured resources for ETWS data transmission).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified relay communication disclosed by Hoglund and preconfigured resource disclosed by Kaur with a motivation to make this modification in order to improve Prose connection (Kaur, Col. 25 line 5-7).
Regarding claim 16, Hoglund discloses wherein the identifier is a group identifier for the group of communications devices comprising the communications device and the one or more in-coverage communications devices (Hoglund, [0124] a group assignment (i.e. group ID) of the first relay device 122. Here, similar considerations may be taken by the network node 110 as described above for the relay device 122, 123 in view of the group assignment of the relay device 122, 123). 
Regarding claim 17, Hoglund discloses wherein subject to predetermined conditions the communications device stops being the active relay node for the out-of-coverage communications device and is replaced by one of the other in-coverage communications devices (Hoglund, [0096, 0101] a signal strength or a channel quality between the relay device 122, 123 and the network node 110. For example, in case the relay device 122, 123 is experiencing a signal strength or channel quality to the network node 110 that is below a determined threshold level; an identity of the relay device 122, 123. For example, a current identity of the relay device 122, 123 may indicate that it is not suitable to serve as a relay for the communication device 121).
Regarding claim 18, Hoglund discloses wherein the controller circuitry is configured in combination with the receiver circuitry and the transmitter circuitry to measure a signal strength of one or more signals transmitted by the out-of-coverage communications device (Hoglund, [0081] the relay device 122, 123 may perform link quality measurement of the relay device 122, 123, and link “B”); and transmit an indication of the measured signal strength to the infrastructure equipment for the infrastructure equipment to determine whether the predetermined conditions are satisfied for replacing the active relay node with the other in-coverage communications devices (Hoglund, [0044] After receiving the request, one or more of the relay devices 122, 123 transmits, to the network node 110. a control message indicating that the relay device 122, 123, respectively, is able to serve as a relay between the communication device 121 and the network node 110. Thus, the network node 110 may receive at least one control message from at least one relay device 122, 123 indicating that the at least one relay device 122, 123 is able to serve as a relay between the communication device 121 and the network node 110).
Regarding claim 19, Hoglund discloses wherein the controller circuitry is configured in combination with the receiver circuitry and the transmitter circuitry to measure a signal strength of one or more signals transmitted by the out-of-coverage communications device (Hoglund, [0081] the relay device 122, 123 may perform link quality measurement of the relay device 122, 123, and link “B”);
compare the signal strength with a predetermined threshold and subject to predetermined conditions, transmit an indication of the measured signal strength to the infrastructure equipment, the predetermined conditions including whether the signal strength received by the communications device of the signals has fallen below the predetermined threshold (Hoglund, [0081] The relay device 122, 123 may also decide to reject, or not respond to, the request from communication device 121 if one, or both, of link “A” and link “B” does not  have Sufficiently good link quality, i.e. above a threshold level). 
	Regarding claim 20, Hoglund discloses wherein the controller circuitry is configured in combination with the receiver circuitry and the transmitter circuitry to receive, from the infrastructure equipment, an indication that one of the other
in-coverage communications devices has been selected to be the active relay node in place of the communications device (Hoglund, [0048] the network node 110 transmits an acknowledgement message, ACK, to the first relay device, e.g. the relay device 122. The ACK may configure the first relay device, e.g. relay device 122, to serve as a relay between the communication device 121 and the network node 11);
in response to the received indication that one of the other in-coverage
communications devices is to act as the active relay node for the out-of-coverage communications device, to stop transmitting the signals representing the data received from the out-of-coverage communications device (Hoglund, [0050] in case there are more than one relay device 122, 123 from which the network node 110 has  received control messages, the network node 110 may here also transmit a negative acknowledgement message, NACK, to at least one second relay device, e.g. the relay device 123, which it has determined is not to serve as a relay between the communication device 121 and the network node 110), and
receive the signals representing the data transmitted by the out-of-coverage
communications device to the selected other in-coverage communications device, measure the signal strength often received signals, and transmit the indication of the received signal strength to the infrastructure equipment so that the infrastructure can select the communications device as the active relay node subject to the predetermined conditions (Hoglund, [0046, 0114] in case there is more than one relay device 122, 123 from which the network node 110 has received control messages, the network node 110 may determine that a first relay device, e.g. the relay device 122, is to serve as a relay between the communication device 121 and the network node 110, at least one property of the first relay device 122 and/or at least one property of a link between the first relay device 122 and the network node 110 relates to one or more of : a signal strength or channel quality towards the communication device 121).
	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415